Name: 76/433/EEC: Commission Decision of 26 March 1976 authorizing Member States to approve for marketing reproductive material of certain forest species satisfying less stringent requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-05-08

 Avis juridique important|31976D043376/433/EEC: Commission Decision of 26 March 1976 authorizing Member States to approve for marketing reproductive material of certain forest species satisfying less stringent requirements Official Journal L 122 , 08/05/1976 P. 0015 - 0019 Greek special edition: Chapter 03 Volume 15 P. 0082 ++++ ( 1 ) OJ N 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ N L 196 , 26 . 7 . 1975 , P . 14 . ( 3 ) OJ N L 111 , 19 . 5 . 1971 , P . 14 . ( 4 ) OJ N L 161 , 19 . 7 . 1971 , P . 34 . ( 5 ) OJ N L 161 , 19 . 7 . 1971 , P . 36 . ( 6 ) OJ N L 26 , 31 . 1 . 1972 , P . 25 . ( 7 ) OJ N L 112 , 14 . 5 . 1972 , P . 14 . ( 8 ) OJ N L 112 , 14 . 5 . 1972 , P . 17 . ( 9 ) OJ N L 172 , 28 . 6 . 1973 , P . 22 . ( 10 ) OJ N L 280 , 17 . 10 . 1974 , P . 14 . ( 11 ) OJ N L 144 , 5 . 6 . 1975 , P . 1 . COMMISSION DECISION OF 26 MARCH 1976 AUTHORIZING MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES SATISFYING LESS STRINGENT REQUIREMENTS ( 76/433/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL ( 1 ) , AS LAST AMENDED BY COUNCIL DIRECTIVE 75/445/EEC OF 26 JUNE 1975 ( 2 ) , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF , HAVING REGARD TO THE REQUESTS SUBMITTED BY THE NINE MEMBER STATES , WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF THE SPECIES SET OUT IN THE ANNEX HERETO IS AT PRESENT INSUFFICIENT IN ALL MEMBER STATES SO THAT THEIR REQUIREMENTS FOR REPRODUCTIVE MATERIAL CONFORMING TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE CANNOT BE MET ; WHEREAS THIRD COUNTRIES ARE NO MORE IN A POSITION TO SUPPLY SUFFICIENT REPRODUCTIVE MATERIAL OF THE RELEVANT SPECIES WHICH CAN AFFORD THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND WHICH CONFORMS TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE ; WHEREAS THE MEMBER STATES SHOULD THEREFORE BE AUTHORIZED TO ALLOW , FOR A LIMITED PERIOD , THE MARKETING OF REPRODUCTIVE MATERIAL OF THE RELEVANT SPECIES WHICH SATISFIES LESS STRINGENT REQUIREMENTS ; WHEREAS , FOR GENETIC REASONS , THE SEED MUST BE COLLECTED AT PLACES OF ORIGIN WITHIN THE NATURAL RANGE OF THE RELEVANT SPECIES AND , WHILE THE STRICTEST POSSIBLE GUARANTEES MUST BE GIVEN TO ENSURE THE IDENTITY OF THE SEED ; WHEREAS EACH OF THE NINE MEMBER STATES SHOULD FURTHERMORE BE AUTHORIZED TO APPROVE FOR MARKETING IN ITS OWN TERRITORY SEED WHICH SATISFIES LESS STRINGENT REQUIREMENTS , TOGETHER WITH PLANTS PRODUCED THEREFROM , WHICH HAVE BEEN APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE ; WHEREAS SUCH A MEASURE IS LIKELY TO PERMIT INTRA-COMMUNITY TRADE IN THE RELEVANT REPRODUCTIVE MATERIAL AND TO SATISFY BETTER THE RESPECTIVE NEEDS OF THE MEMBER STATES INVOLVED ; WHEREAS IT IS CONVENIENT IN THIS DECISION TO CONSOLIDATE ALL PREVIOUS AUTHORIZATIONS GRANTED BY THE COMMISSION IN RESPECT OF THE FIRST MARKETING OF FORESTRY SEED WITHIN THE COMMUNITY WITH EFFECT FROM COMMISSION DECISION 71/197/EEC OF 6 MAY 1971 ( 3 ) ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES ARE HEREBY AUTHORIZED , ON THE TERMS SET OUT IN THE ANNEX HERETO AND ON CONDITION THAT THE PROOF SPECIFIED IN ARTICLE 2 IS FURNISHED WITH REGARD TO THE PLACE OF PROVENANCE OF THE SEED AND THE ALTITUDE AT WHICH IT WAS COLLECTED , TO APPROVE FOR MARKETING WITHIN THEIR OWN TERRITORY SEED SATISFYING LESS STRINGENT REQUIREMENTS . 2 . MEMBER STATES ARE FURTHER AUTHORIZED TO APPROVE FOR MARKETING IN THEIR OWN TERRITORY SEED APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE . 3 . MEMBER STATES ARE FURTHER AUTHORIZED TO APPROVE FOR MARKETING IN THEIR OWN TERRITORY PLANTS PRODUCED FROM THE ABOVEMENTIONED SEED . ARTICLE 2 1 . THE PROOF REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE DEEMED TO BE FURNISHED WHERE THE SEED IS OF THE CATEGORY " SOURCE-IDENTIFIED REPRODUCTIVE MATERIAL " AS DEFINED IN THE OECD SCHEME FOR THE CONTROL OF FOREST REPRODUCTIVE MATERIAL MOVING IN INTERNATIONAL TRADE OF 30 MAY 1967 . 2 . WHERE THE OECD SCHEME REFERRED TO IN PARAGRAPH 1 IS NOT USED AT THE PLACE OF PROVENANCE OF THE SEED , OTHER OFFICIAL EVIDENCE SHALL BE ADMISSIBLE . 3 . WHERE OFFICIAL EVIDENCE CANNOT BE PROVIDED IN THE CASE OF THE SPECIES LARIX LEPTOLEPIS , PICEA SITCHENSIS , PINUS STROBUS AND PSEUDOTSUGA TAXIFOLIA , MEMBER STATES MAY ACCEPT OTHER , NON-OFFICIAL , EVIDENCE . ARTICLE 3 AUTHORIZATIONS GRANTED UNDER ARTICLE 1 ( 1 ) , WHICH CONCERN THE FIRST MARKETING IN THE TERRITORY OF DIFFERENT MEMBER STATES , SHALL EXPIRE ON 31 DECEMBER 1976 . AUTHORIZATIONS GRANTED UNDER ARTICLE 1 ( 1 ) , WHICH DO NOT CONCERN THE FIRST MARKETING , AND AUTHORIZATIONS GRANTED UNDER ARTICLE 1 ( 2 ) , SHALL EXPIRE ON 31 DECEMBER 1981 . ARTICLE 4 THIS DECISION CANCELS ALL AUTHORIZATIONS GRANTED BY THE COMMISSION IN THE FOLLOWING DECISIONS IN RESPECT OF THE FIRST MARKETING OF FORESTRY SEED WITHIN THE DIFFERENT MEMBER STATES : 71/197/EEC OF 6 MAY 1971 , 71/269/EEC OF 5 JULY 1971 ( 4 ) , 71/270/EEC OF 5 JULY 1971 ( 5 ) , 72/85/EEC OF 14 JANUARY 1972 ( 6 ) , 72/186/EEC OF 19 APRIL 1972 ( 7 ) , 72/188/EEC OF 19 APRIL 1972 ( 8 ) , 73/153/EEC OF 23 MAY 1973 ( 9 ) , 74/505/EEC OF 17 SEPTEMBER 1974 ( 10 ) , AND 75/301/EEC OF 18 APRIL 1975 ( 11 ) . ARTICLE 5 MEMBER STATES SHALL BEFORE 31 JANUARY 1977 NOTIFY THE COMMISSION OF THE QUANTITIES OF SEED SATISFYING LESS STRINGENT REQUIREMENTS WHICH ARE FIRST MARKETED IN THEIR OWN TERRITORY UNDER THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 MARCH 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION ANNEX : SEE O.J . N L 122 OF 8 . 5 . 76